Citation Nr: 0604408	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-04 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for allergic rhinitis.  

3.  Entitlement to an initial disability rating greater than 
10 percent for chronic bronchitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
2002, the veteran testified at a Travel Board hearing at the 
RO in Cleveland, Ohio.  When this case was most recently 
before the Board, in October 2003, the claim of entitlement 
to service connection for chronic bronchitis was granted and 
the claims of entitlement to service connection for asthma 
and allergic rhinitis were remanded.  

The issue of entitlement to an initial disability rating 
greater than 10 percent for chronic bronchitis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A respiratory disorder, diagnosed as allergic asthma, is 
noted upon preinduction examination in December 1965.  

2.  There is no competent medical evidence of an etiological 
relationship between the current asthma and allergic 
rhinitis.  

3.  Clear and unmistakable medical evidence supports a 
finding that neither asthma nor allergic rhinitis were 
aggravated by service.  

CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 4.14 (2005).

2.  Allergic rhinitis was not incurred in or aggravated by 
the veteran's active duty military service.  38 U.S.C.A. 
§§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
4.14 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that service connection for asthma and 
allergic rhinitis is warranted because these disorders 
preexisted his period of active duty service and were 
aggravated by such service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disability 
shown after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §  
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, VA General Counsel issued a precedent opinion, 
which held that, to rebut the presumption of sound condition 
under Section 1111 of the statute, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
This opinion also held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  Section 
3.306(b) properly implements 38 U.S.C. § 1153, which provides 
that a preexisting injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  In its decisions, the 
Board is bound to follow the precedent opinions of the 
General Counsel.  38 U.S.C.A. § 7104(c).

At his December 1965 pre-enlistment examination, a letter 
from a private physician to the Draft Board states that the 
veteran was subject to allergic bronchitis.  The December 
1965 report of preinduction examination reflects a diagnosis 
of allergic asthma.  The veteran's service medical records 
reflects complaints of and treatment for cold symptoms and 
congestion in August 1967 and May 1968.  His July 1968 
service discharge examination reflects findings of inhaling 
and expiratory wheezing.  This examination report notes that 
the veteran had a history of childhood asthma with no recent 
attacks.  The diagnosis at discharge from service was chronic 
bronchitis.

In his written statements and hearing testimony, the veteran 
has maintained that he continued to seek treatment for 
respiratory complaints after discharge from active duty 
service.  Although the veteran's remote treatment records 
immediately following his separation from service are not 
available for review due to the retirement or demise of his 
treating physicians, his contentions of continued complaints 
of and treatment for respiratory impairment is confirmed by 
the post service medical evidence of record.  

Post service medical evidence reflects diagnoses of chronic 
bronchitis, asthma, and allergic rhinitis.  This evidence 
includes a July 2001 report of VA respiratory examination 
which states that, based upon examination of the veteran and 
review of his claims file, there is no association between 
the veteran's allergic rhinitis and his military exposure.  
However, he recommended that a pulmonary specialist render an 
opinion as to whether the veteran's pulmonary problems were 
associated with his period of active service.

Accordingly, in June 2003, the Board obtained a medical 
opinion from a pulmonary specialist.  Based on the service 
medical records, post-service medical history, and 
examination of the veteran, the examiner noted that the 
veteran developed asthma as a child and continued to be 
treated for asthma intermittently since his discharge from 
military service.  Upon review of the veteran's medical 
records, the examiner concluded that the veteran's pre-
service respiratory condition, identified as asthma, worsened 
during his time in the service.  Specifically, the examiner 
concluded that the veteran's preinduction asthma developed 
from one that caused intermittent symptoms to a more chronic 
condition, which was diagnosed as chronic bronchitis.  

Upon consideration of the foregoing, service connection for 
chronic bronchitis was granted by the October 2003 decision 
of the Board.  Notwithstanding the receipt of compensation 
for chronic bronchitis, the veteran claims that he should be 
separately compensated for asthma and allergic rhinitis.  

However, service connection for asthma and allergic rhinitis 
is not warranted because, inasmuch as the medical evidence 
reflects that the veteran's pre-service respiratory disorder, 
identified as allergic bronchitis and allergic asthma, became 
aggravated as a result of active duty service and these 
increased symptoms were diagnosed as chronic bronchitis, for 
which service connection has previously been established, the 
veteran is already in receipt of compensation for symptoms of 
the aggravation.  The asthma and allergic rhinitis, as noted 
above, began before service.  

In any event, it is noted that, under the anti-pyramiding 
provision of 38 C.F.R. § 4.14, the evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. 
App. 259 (1994), the Court held that, for purposes of 
determining whether the appellant is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.  

In the present case, the medical evidence indicates that the 
symptoms associated with asthma and allergic rhinitis are 
duplicative of the symptoms associated with chronic 
bronchitis, thus; service connection for asthma and allergic 
rhinitis is prohibited by the veteran's receipt of 
compensation for chronic bronchitis.  In any event, these 
disorders existed prior to service. 

It is important for the veteran to understand that he is 
service connected for only that part of the respiratory 
disorder that was aggravated during his active service from 
September 1966 to September 1968, not for his entire 
respiratory disorder, which clearly and unmistakably existed 
prior to service.  For example, the VA will not compensate 
the veteran for the asthma he had as a child.

A July 2001 VA medical opinion, which the Board believes is 
entitled to great probative weight, concludes that there is 
no association between the veteran's allergic rhinitis and 
his military exposure.  Thus, even if there are symptoms of 
allergic rhinitis which may not be duplicative of the 
veteran's service chronic bronchitis, inasmuch as there is a 
medical opinion specifically finding that there is no 
association between the veteran's allergic rhinitis and his 
military exposure, aggravation may not be conceded and 
service connection is not warranted.  See 38 C.F.R. 
§ 3.306(b) and VAOPGCPREC 3-03 (July 16, 2003).

The Board notes that the veteran has consistently asserted 
that his current respiratory problems are due to pre-service 
disability which was aggravated by service.  However, where 
the question presented is one of medical causation, lay 
statements alone are not sufficient to establish, competent 
(medical) evidence is necessary.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The competent (medical) evidence is 
against the veteran's claims for service connection for 
asthma and allergic rhinitis in addition to his service 
connected chronic bronchitis.  His assertions have been 
considered, but as noted, they are not probative in the 
matter of medical causation.  Based on the record, the Board 
must conclude that the clear preponderance of the evidence is 
against a finding that the veteran's asthma and allergic 
rhinitis were incurred in or aggravated by active duty.  It 
follows that there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for asthma and allergic 
rhinitis is not warranted.  To this extent, the appeal is 
denied.


REMAND

In a November 2003 rating decision, the RO effectuated the 
October 2003 decision of the Board; thus, service connection 
for chronic bronchitis was granted and a 10 percent 
disability rating was assigned.  In May 2004, the RO received 
from the veteran a notice of disagreement with that 
evaluation.  There is no indication that the RO has provided 
the veteran and his representative with a statement of the 
case in response to that disagreement.  Because the notice of 
disagreement placed the issue in appellate status, the matter 
must be remanded so that the RO may issue a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED for the following action:

With regard to the claim for an increased 
evaluation for chronic bronchitis, the RO 
should take appropriate action pursuant 
to 38 C.F.R. § 19.26 in response to the 
May 2004 notice of disagreement, 
including issuance of an appropriate 
statement of the case, so that the 
veteran may have the opportunity to 
complete an appeal by filing a timely 
substantive appeal.  If the veteran does 
file a timely substantive appeal, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


